Citation Nr: 1815959	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-51 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee disability.

2.  Entitlement to an initial compensable rating for service-connected surgical scar of the right knee.

3.  Entitlement to a temporary total disability rating based on hospitalization or convalescence for treatment of service-connected right knee disability


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The evidence of record indicates that the Veteran underwent a right medial unicompartment arthroplasty in January 2015.  As this procedure was performed within the one year 'look back' period prior to the Veteran's June 2015 increased rating claim for the service-connected right knee disability, the Board finds that this matter has been raised in conjunction with the increased rating claim.  See 38 C.F.R. § 3.400(o)(2) (2017).  The Board thus has redefined the issues on appeal accordingly.

In June 2015, the Veteran retained the services of an attorney.  However, prior to certification of this appeal to the Board, the Veteran's attorney withdrew his representation of the Veteran.  The Veteran has since proceeded without representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a temporary total disability rating for the service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.






FINDINGS OF FACT

1.  The service-connected osteoarthritis of the right knee is manifested by flexion limited to no less than 45 degrees with pain and flare-ups, and extension to 5 degrees; there is no objective evidence of subluxation or lateral instability.

2.  The service-connected residuals of right medial meniscectomy is manifested by frequent episodes of stiffness, pain, and effusion into the joint, and these symptoms are sufficiently distinct from painful limitation of flexion to warrant a separate rating.

3.  The surgical scar of the right knee is linear, measures 15 cm. by 0.28 cm., is superficial and stable, with no pain upon examination or resulting limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for osteoarthritis of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DCs) 5013, 5260, 5261, 5262, 5257 (2017).

2.  The criteria for a separate rating of 20 percent for residuals of right medial meniscectomy with frequent episodes of stiffness, pain, and effusion into the joint are met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.27, 4.71a, DC 5258 (2017).

3.  The criteria for a compensable initial rating for surgical scar of the right knee are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.118, DCs 7802, 7804, 7805 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Schedular analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).

      a.  Right knee disability

In this case, the Veteran's right knee disability has been rated pursuant to DCs 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are set forth in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5257 provides the rating criteria for impairment of the knee manifested by recurrent subluxation and lateral instability.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2017).

DC 5259 provides that a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2017).

In June 2015, the Veteran asserted entitlement to a rating in excess of 10 percent for his service-connected right knee disability.  Private treatment records dated in May 2015 noted that the Veteran was four months post-right medial unicompartment arthroplasty.  The treatment provider stated that the Veteran "limps a bit" and experiences internal knee pain.  Range of motion testing showed flexion to 135 degrees and extension to 5 degrees.  There was some crepitation in the right knee with active extension against gravity.  Effusion was also present in the right knee.  Private treatment records dated in August 2015 indicated that the Veteran was six months post-right medial unicompartment arthroplasty.  The Veteran reported that his knee still did not feel "100 percent."  He described shifting in his right knee, but no buckling.  He described an intermittent right knee limp.  He refused medication to treat his right knee pain.  The Veteran reported that his knee aches if he walks too much, which is more than a half a mile.  He is afraid of running as his knee has become sore when he has attempted to jog.  Range of motion testing showed flexion to 130 degrees and extension to zero degrees with crepitation on active extension.  There was small effusion of the right knee.  The treatment provider stated that the Veteran did not have discomfort with varus/valgus stress.  There was also no instability with varus/valgus stress.

He was afforded a VA examination in September 2015 at which time the examiner diagnosed the Veteran with a right knee meniscal tear and right knee joint osteoarthritis.  The examiner explained that the Veteran had an open meniscectomy in August 1961.  The Veteran reported that his knee "has been bothersome since then."  He endorsed chronic instability and subluxation.  He described chronic right knee pain.  He underwent an osteotomy in 1995 and experienced some improvement until his knee became unstable again resulting in a partial knee replacement in 2014.  The Veteran described flare-ups of right knee pain; specifically, his right knee pain flares to 7-9/10 in severity with prolonged walking, which he was less than one block.  His pain is worse with ascending and descending stairs.  His average daily knee pain is 4-5/10 in severity.  The examiner indicated that the Veteran does have functional loss/impairment due to his right knee disability.  Range of motion testing revealed flexion to 95 degrees and extension to zero degrees.  Pain was noted on examination and causes functional loss.  There was pain with weight-bearing had localized tenderness/pain on palpation on the medial and lateral joint lines.  Crepitus of the right knee was identified.  Repetitive use testing was performed at which time flexion was reduced to zero degrees; extension remained at zero degrees.  The examiner stated that the Veteran experiences pain, weakness, lack of endurance, and incoordination during flare-ups, which reduces flexion to 45 degrees.  Examination revealed swelling in the right knee with reduced muscle strength to 4/5.  There was no atrophy, ankylosis, recurrent subluxation, or lateral instability.  The examiner reported that joint stability testing was not indicated.  The examiner indicated that the Veteran does not have a current meniscal condition.  He underwent a partial knee joint replacement in 2014, with chronic residuals consisting of severe painful motion or weakness.  The examiner reported that the Veteran's right knee disability does impact his ability to work; specifically, prolonged standing, ambulation, and use of stairs increases his knee pain.  X-rays conducted contemporaneous to the September 2015 VA examination showed "plate and screw fixation to a healed fracture of the proximal tibia, there is a medial hemiprosthesis in anatomic alignment and position.  No acute changes are present."

Based on the evidence of record, as detailed in pertinent part above, the Board finds that a disability rating in excess of 10 percent is not warranted for his service-connected osteoarthritis of the right knee.  As a preliminary matter, the Board finds that separate disability ratings due to limitation of extension and flexion for the right knee are not warranted.  The VA examination and private treatment records referenced above demonstrated, at worst, 95 degrees of flexion with pain.  The September 2015 VA examiner additionally indicated that the Veteran's right knee flexion was reduced to 60 degrees upon repetitive use and 45 degrees during flare-ups.  Such findings warrant noncompensable disability ratings under DC 5260.  Moreover, the right knee exhibited no worse than 5 degrees of extension, warranting a noncompensable disability rating under DC 5261.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  As indicated above, the Veteran's impaired flexion upon repetitive motion and during flare-ups is contemplated in the assigned 10 percent rating.  He nevertheless does not meet the criteria for the assignment of a separate disability rating for limitation of flexion or extension in his right knee under VAOPGCPREC 09-2004, VAOPGCPREC 23-97, or VAOPGCREC 9-98.

Moreover, as there is no objective evidence of subluxation or lateral instability of the right knee, a separate rating under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  The Board has considered the fact that the Veteran reported subluxation, but objective testing by examination and treatment providers did not show that clinical subluxation or instability were present.  The Board assigns the objective medical evidence more probative weight as to the presence of subluxation and lateral instability than to the Veteran's lay description of his symptoms, particularly as the Veteran's reported symptoms were considered by the examiner and treatment provider, who nonetheless concluded that no instability or subluxation was present.

A 30 percent disability rating may be assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is no indication that the Veteran has ankylosis of the right knee; therefore, a higher disability rating under DC 5256 is not warranted.

The Board has also considered whether DC 5055 (knee replacement) is applicable in this matter.  However, the evidence of record shows that the Veteran underwent a partial arthroplasty of the right knee; a total knee replacement was not performed.  As such, DC 5055 is not for application.

As described above, a September 2015 x-ray documented a healed fracture of the proximal tibia.  As such, the Board has considered whether a rating under DC 5262 (tibia and fibula, impairment of) is appropriate.  However, there is no evidence to show, nor has the Veteran contended, that there is nonunion or malunion of the tibia and fibula.  A rating under DC 5262 is therefore not warranted.

In considering the applicability of other diagnostic codes, the Board notes that DC 5258 provides the rating criteria for dislocation of semilunar cartilage and DC 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

To this end, the evidence shows that the Veteran has reported right knee symptoms including swelling, stiffness, instability, and pain.  See, e.g., the VA examination report dated September 2015.  Notably, as described by the September 2015 VA examiner, the Veteran suffered a meniscal tear during his military service, which was repaired via an open medial meniscectomy in August 1961.  As such, the Veteran has a history of meniscal injury.

Regarding DC 5258, the Board finds that a separate 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is warranted.  Here, the evidence clearly documents a meniscal tear necessitating surgical intervention, coupled with consistent documentation of locking, pain, crepitus, and effusion.  Accordingly, a separate 20 percent rating is warranted for residuals of right medial meniscectomy under DC 5258.

In sum, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that the current 10 percent rating assigned for osteoarthritis of the right knee is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under Diagnostic Codes 5003, 5261-5261.

The Board also finds that the Veteran has met the criteria for a separate 20 percent for residuals of right medial meniscectomy under DC 5258.  The preponderance of the evidence is against the assignment of ratings in excess of those currently assigned.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right knee disabilities, the evidence shows no distinct periods of time during the appeal period, when his disabilities varied to such an extent that higher evaluations would be warranted.  Hart, supra.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	b.  Surgical scar of the right knee

The Veteran's service-connected surgical scar of the right knee is currently assigned a noncompensable evaluation under DC 7805 (scars, other).  The Board initially notes that the criteria for rating scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were changed in September 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from October 23, 2008).  The changes apply only to applications for benefits received by VA on or after October 23, 2008.  As the date of service connection for the surgical scar of the right knee is in June 2015, the post-October 2008 criteria apply.

Under DC 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7801 (2017).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under DC 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7802 (2017).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2017).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.   Id., Note (2).

Here, the Veteran contends that he is entitled to a compensable rating for his service-connected surgical scar of the right knee.  See, e.g., the NOD dated May 2016.  For the reasons set forth below, the Board finds that a higher rating is not warranted under the pertinent diagnostic criteria.

As described above, private treatment records show that the Veteran had a right medial unicompartment arthroplasty in January 2015.

He was afforded a VA examination in September 2015, at which the examiner reported that the Veteran exhibited a scar of the right medial knee.  The scar was superficial and linear.  It measured 15 cm. by 0.28 cm.  The scar was neither painful nor unstable.  There was no muscle or nerve damage associated with the surgical scar.

In short, the medical evidence shows that the Veteran's surgical scar of the right knee is stable and nontender without any functional loss.  Accordingly, a compensable disability rating is not warranted under DC 7804 or any of the potentially applicable diagnostic codes.  Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.  It is undisputed that the Veteran has impairment of function of the right knee.  He is service-connected for osteoarthritis of the right knee, as well as residuals of medial meniscectomy of the right knee.  However, as described above, the medical evidence of record does not show functional impairment of the right knee due to the surgical scar.  Accordingly, the Board finds that a higher evaluation is not warranted.  See 38 C.F.R. § 4.118.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to this claim.  See Doucette, supra.


ORDER

Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee is denied.
Entitlement to a separate 20 percent rating for residuals of right medial meniscectomy is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a compensable initial disability rating for service-connected surgical scar of the right knee is denied.


REMAND

The Board has herein found that the issue of entitlement to a temporary total disability rating for service-connected right knee disability has been raised by the record.  For the reasons set forth below, the Board finds that this matter must be remanded for evidentiary development.

As described above, the evidence shows that the Veteran underwent a right medial unicompartment arthroplasty in January 2015.  He submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), in order for VA to obtain his surgical and treatment records from the private treatment provider, Dr. R.T., who performed the surgery at Beaumont Hospital in Dearborn, Michigan.  However, a review of the record shows that only the Veteran's treatment records from Dr. R.T. dating from several weeks after the procedure were provided to VA pursuant to the records request.  As the records pertaining to the Veteran's right medial unicompartment arthroplasty are pertinent to the issue of entitlement to a temporary total disability rating, the Board finds that this matter must be remanded in order for the outstanding records to be obtained and associated with the Veteran's claims file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran received from Dr. R.T. and Beaumont Hospital, as described above.  All such available documents should be associated with the claims file.

2. After completing the development above, readjudicate the issue remaining on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


